Filed:  September 26, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Application of
ORRIN R. ONKEN,
											Applicant,
for Reinstatement as an Active
Member of the Oregon State Bar.
(SC S47801)
	En Banc
	Application for reinstatement to the practice of law in
Oregon.
	Argued and submitted September 5, 2002.
	Stacy J. Hankin, Assistant Disciplinary Counsel, Lake
Oswego, argued the cause and filed the briefs for the Oregon
State Bar.
	Orrin R. Onken, Portland, argued the cause and filed the
brief for himself.
	PER CURIAM
	Conditional reinstatement approved.
		PER CURIAM
		In this contested reinstatement proceeding, the trial
panel recommended that applicant be reinstated conditionally to
the practice of law.  Regarding whether to reinstate applicant,
we agree with the reasoning and recommendation of the trial
panel.  Regarding whether to impose conditions on applicant's
reinstatement, we conclude that applicant only should be required
to complete 45 hours of continuing legal education within one
year of the date of this opinion.
		Conditional reinstatement approved.